United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2405
Issued: June 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 3, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 29, 2008 regarding an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined an overpayment of $1,237.36
was created from February 26 to March 17, 2007; and (2) whether the Office properly denied
waiver of the overpayment.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated May 19, 2008, the
Board found that the Office had not properly explained the amount of an overpayment to

appellant, and the case was remanded for further development.1 The Board did not address the
waiver issue. The history of the case is provided in the Board’s prior decision and is
incorporated herein by reference.
In a letter dated June 12, 2008, the Office advised appellant of a preliminary
determination that the amount of the overpayment was $1,237.36. According to it, this was the
amount of compensation for temporary total disability from February 26 to March 17, 2007. The
Office found appellant was at fault in creating the overpayment as she accepted a payment she
knew or should have known was incorrect.
By decision dated August 29, 2008, the Office finalized its preliminary determination. It
found an overpayment of $1,237.36 was created and waiver was denied on the grounds that
appellant was at fault in creating the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides that, while an employee is receiving compensation, he
may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.2 20 C.F.R. § 10.500 provides that “compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.”
ANALYSIS -- ISSUE 1
As the Board indicated in the prior appeal, the record indicates that appellant returned to
work at two hours per day on February 26, 2007. A compensation payment of $1,644.46 was
issued on March 17, 2007 for the 28-day period February 18 to March 17, 2007. This
represented appellant’s compensation for temporary total disability and was the same gross
compensation as appellant had received since November 16, 2006. It is an overpayment of
compensation, as appellant had returned to part-time work during the period covered.
On March 19, 2007 the Office issued a payment of $778.11 for the period February 26 to
March 17, 2007. The $778.11 payment represented the correct amount of compensation owed
for the period, based on an offset for actual earnings using the Shadrick formula.3 Therefore the
amount of the overpayment is that portion of the $1,644.46 that is attributable to the period
February 26 to March 17, 2007.
The Office calculation of $1,237.36 was based on a worksheet finding that for the period
February 26 to March 17, 2007 appellant would have been paid gross compensation of
$1,494.26, with health benefit and life insurance premiums reducing the net compensation to
$1,237.36. But the issue is not what appellant would have or should have been paid for the
1

Docket No. 07-2228 (issued May 19, 2008).

2

5 U.S.C. § 8116(a).

3

Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403.

2

period, but what she actually was paid. And what she was paid was $1,644.46 for a 28-period.
The only reasonable method to calculate the amount attributable to the 20-day period
February 26 to March 17, 2007 is to divide the payment into 28 for a daily amount, and multiply
this by 20. Using this method, the daily payment of $58.73 is multiplied by 20 for an
overpayment of $1,174.60.4 The Board finds that based on the evidence of record the
overpayment amount is $1,174.60.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Federal Employees’ Compensation Act5 provides: “Adjustment or
recovery by the United States may not be made when incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of the
Act or would be against equity and good conscience.”6 Waiver of an overpayment is not
permitted unless the claimant is “without fault” in creating the overpayment.7
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual will be found at
fault if he or she has done any of the following: “(1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide
information which he or she knew or should have known to be material; or (3) accepted a
payment which he or she knew or should have known was incorrect.”
ANALYSIS -- ISSUE 2
On March 17, 2007 the Office issued a payment representing temporary total disability
for the period February 18 to March 17, 2007. Appellant had returned to work at two hours per
day on February 26, 2007. The November 16, 2006 letter to her had clearly advised her that, if
she had worked during any portion of the period covered by a compensation payment, she must
return the payment to the Office. When appellant received the March 17, 2007 payment,8
covering the period February 18 to March 17, 2007, she should have known it was incorrect
because she had been working part time since February 26, 2007. The Board finds that she
accepted a payment she should have known was incorrect. Accordingly, appellant is at fault in
creating the overpayment pursuant to 20 C.F.R. § 10.433(a)(3). Since she was at fault in creating
the overpayment, the Office properly denied waiver.

4

The Office had initially used this method, although they added a cost-of-living increase effective March 1, 2007
of $28.56. Again, it is not what appellant should have received, it is the amount she actually received. There is no
evidence the March 17, 2007 payment included a cost-of-living increase.
5

5 U.S.C. § 8101 et seq.

6

Id. at § 8129(b).

7

Norman F. Bligh, 41 ECAB 230 (1989); 20 C.F.R. § 10.433(a).

8

It appears that the payment was sent to appellant; there is no evidence of direct deposit payments.

3

CONCLUSION
The Board finds the amount of the overpayment is $1,174.60. Appellant was not without
fault in creating the overpayment, and therefore she is not entitled to waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 29, 2008 is modified to reflect the amount of the
overpayment as $1,174.60 and affirmed as modified.
Issued: June 12, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

